Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 7, line 5, “plate 45” should read --plate 35--.
(2) On page 7, line 7, “lower surface 45” should read --lower surface 40--.
(3) On pages 11-13, reference numeral “125” is not found in any drawings. 
(4) On page 12, reference numeral “145” is not found in any drawings.
(5) On page 12, line 24, it is not understood what “predetermined distance ##” is.   
(6) On pages 12-13, reference numeral “150” is not found in any drawings.
(7) On page 13, line 7, “plate 45” should read --plate 35--.
(8) On page 13, line 9, “lower surface 45” should read --lower surfaced 40--. 
Appropriate correction is required.

Claim Objection 
Claims 2-7 and 11-20 are objected to because of the following informalities:
(1) In claim 2, lines 2-3, “forward removal edge” and “rearward holding edge” should read --the forward removal edge-- and --the rearward holding edge--, respectively.

(3) Claim 4 is objected to since it depends from itself.  For examination purpose, claim 4 has been interpreted as being dependent from claim 1.
(4) In claim 4, line 1, “the removal and holding edges” should read --the forward removal edge and the rearward holding edge--. 
(5) Claim 7 is objected to since it depends from itself.  For examination purpose, claim 7 has been interpreted as being dependent from claim 1.
(6) In claim 7, line 2, “handle” should read --the handle--. 
(7) Claims 11-20 are misnumbered and have been renumbered as claims 10-19, respectively. 
(8) In claims 10 and 18, line 1, “head” should read --the head--.
(9) In claims 10 and 18, line 2, “one another” should read --each other--.
(10) In claim 11, line 3, “forward removal edge” should read --a forward removal edge--. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

          (2) In claim 1, line 4, “connected about transversely to” is confusing and should read --connected transversely to--.
          (3) In claim 1, line 6, “a forward removal edge” and “a rearward holding edge” are vague.  The terms should read --a forward removal edge of the head-- and --a rearward holding edge of the head--, respectively.
          (4) In claim 2, line 1, “the head comprises a bracket having a plate” is incorrect and does not agree with Fig.3.  As shown in the figure, the head 25 comprises a bracket 30 and a plate 35.  It is suggested “having a plate” be changed to --and a plate--.
         (5) In claim 6, lines 3-4, “said rearwardly directed void” has no antecedent basis.  The phrase should read --and a rearwardly directed void--.
         (6) In claim 6, line 4, “each pointed serration” is unclear and should read --each pointed serration of the holding edge--. 
         (7) In claims 9 and 16, “an approximate boomerang shape” is vague and indefinite because it is unclear to what extent the head has to be shaped in order to define “an approximate boomerang shape”.  What does the term “approximate” encompass?    
         (8) In claim 11, line 1, “the head comprises a bracket having a plate” is incorrect and does not agree with Fig.9.  As shown in the figure, the head 25 comprises a bracket 30 and a plate 35.  It is suggested “having a plate” be changed to --and a plate--.
         (9) In claim 18, line 3, it is not understood what “a width-wise head” is.  It is suggested “width-wise” be deleted.

          (11) In claim 18, line 5, “a forward removal edge” and “a rearward holding edge” are vague.  The terms should read --a forward removal edge of the head-- and --a rearward holding edge of the head--, respectively.

Indication of Allowable Subject Matter
1.       Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.       Claims 1-19 contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed apparatus for removing aquatic vegetation from a bod of water.  
          The most relevant prior art of record is U.S. Patent No. 3,601,956 to Akermanis which discloses an apparatus for removing aquatic vegetation from a body of water comprising: 
          an elongated handle (14) defining forward and rearward ends (FE,RE, see Fig.1 as annotated below); 

    PNG
    media_image1.png
    657
    839
    media_image1.png
    Greyscale

          a head (H) connected transversely to the handle (14) at the forward end (FE), the head (H) defining outer ends (OE) and a middle portion (10), the head (H) further defining a substantially flat lower surface (LS, see Fig.3 as annotated below) between a forward removal edge (RE) and at least a rearward holding edge (HE), the lower surface (LS) oriented at a predetermined angle (PA, see annotated Fig.3) from the elongated handle (14), the outer ends (OE) of the head (H) located rearwardly of the middle portion (10) to define a collection area (CA, see annotated Fig.1) substantially as claimed.   

    PNG
    media_image2.png
    928
    415
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    458
    719
    media_image3.png
    Greyscale

          However, Akermanis’ lower surface (LS) and outer ends (OE) are already arranged upwardly at an angle “A” (see annotated Fig.3) with respect to a horizontal plane (i.e. the plane of operation of the apparatus) for preventing digging into the bottom of lake (see column 2, lines 35-40).  Therefore, it would not be obvious to have Akermanis’ outer ends (OE) angled upwardly of the lower surface (LS) for preventing digging.    

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724